Order granting plaintiff’s motion to examine appellants before trial modified on the law by denying the motion to examine as to item No. 15 (Crandall v. Ford Motor Co., 260 App. Div. 380), and by limiting the examination to the acts, arrangements, agreements, contracts, etc., of appellants in the borough of Brooklyn. As so modified, the order insofar as appealed from, is affirmed, with $10 costs and disbursements to appellants. Close, P. J., Hagarty, Carswell, Johnston and Lewis, JJ., concur. Settle order on notice.